DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This action is responsive to claims filed 7/11/2022. Claims 1, 3-7, 9-16, 18-22 are pending.
Claim Rejections - 35 USC § 101
The 101 rejections of the claims are withdrawn in view of the amendments.

Claim Rejections - 35 USC § 103
[AltContent: textbox (A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.)]The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

Claim(s) 1, 3-7, 9-16, 18-22 are rejected under 35 U.S.C. 103 as being unpatentable over Review Information ("How to search music / song in TikTok", published 3/14/2019) in view of Donoghue (US 20120254910 A1) in view of Lamouri ("Unified Autoplay", published 9/14/2017).

Screenshots from Review information, “How to Search Music / Song in TikTok”, 3/15/2019. https://www.youtube.com/watch?v=T3mUhqQ8itQ


    PNG
    media_image1.png
    675
    445
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    649
    369
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    670
    468
    media_image3.png
    Greyscale

0:23: “tap on the search icon from the bottom”; 0:28: “tap on the search box from the top”; 0:36: “type the name of the music or song which you want to search n TikTok”


    PNG
    media_image4.png
    654
    420
    media_image4.png
    Greyscale
 
    PNG
    media_image5.png
    660
    406
    media_image5.png
    Greyscale
 
    PNG
    media_image6.png
    682
    404
    media_image6.png
    Greyscale

0:53: “if you want to find song or music then tap on Sounds”; 0:57: “Select any of this”; 0:59: Individual song screen


    PNG
    media_image7.png
    690
    418
    media_image7.png
    Greyscale
 
    PNG
    media_image8.png
    650
    392
    media_image8.png
    Greyscale

1:00: tapping back button to navigate from individual song screen back to song list; 1:08: “if you want to search another keyword then clear this and again type in the search box; again select any of these”

Regarding claim 1, TikTok discloses: a method, comprising:
receiving information indicative of a plurality of music samples (0:57: receiving a plurality of sound samples, names and images, based on a search keyword);
displaying, based on the information indicative of the plurality of music samples, a plurality of images in an order (0:57), wherein each of the plurality of images corresponds to one of the plurality of music samples (0:57);
receiving a first user input indicative of a selection of a first image among the plurality of images, the first image corresponding to a first music sample among the plurality of music samples (0:59: individual music screen after selecting a first image);
receiving information indicative of at least one video associated with the first music sample in response to the first user input indicative of the selection of the first image (0:59 shows a plurality of user-created videos based on the song sample, hence, receiving the information for at least one associated music video); and
displaying at least one sample video image based on the information indicative of the at least one video, wherein each of the at least one sample video image corresponds to a video among the at least one video associated with the first music sample (0:59), and wherein the displaying the at least one sample video image comprises displaying the at least one sample video image on a same interface where the plurality of images corresponding to the plurality of music samples are displayed (0:57-59 shows the sample videos are displayed in the sound browser interface, i.e., the interface consisting of multiple screens).
TikTok does not expressly disclose: wherein the received information is information sorted in a first order or priority; wherein the displaying is based on the first order of priority; wherein the receiving a first user input indicative of a selection of a first image comprises receiving an instruction to play the first music sample; 
Donoghue discloses: wherein the received information is information sorted in a first order or priority; wherein the displaying is based on the first order of priority (0008; fig.10: 1051, 0100-101).
It would have been obvious before the effective filing date to a person of ordinary skill in the art to modify the method of TikTok by incorporating the popularity ranking technique of Donoghue. Both concern the art of streaming content distribution, and the incorporation would have, according to Donoghue, improved user experience by allowing for real-time feedback on media consumption patterns so as to better enable users to select media based on popularity (0004).
TikTok modified by Donoghue does not disclose the remaining limitation.
However, the use of autoplay when browsing to a page is known. In particular, Lamouri in Chromium blog discloses that autoplaying some content after receiving user selection makes it faster and easier to consume web content. That is, Lamouri discloses: wherein the receiving a first user input indicative of a selection of an item comprises receiving an instruction to play a first music (Lamouri p.1 par.2 discloses that when a user indicates “interest in the media”, autoplay can be implemented, with user interest being linked with “the user tapped on clicked somewhere on the site during browsing” (p.3, “Sumary”,par.3), hence, the combination with TikTok yielding a system where autoplay occurs after the user indicates interest in the media, i.e. where autoplay is initiated on the 0:59 page when the user selects a media, hence, the tap being an instruction to play the first music sample).
It would have been obvious before the effective filing date to a person of ordinary skill in the art to modify the method of TikTok modified by Donoghue by incorporating the autoplay feature of Lamouri. Both concern the art of online content distribution, and the incorporation would have, according to Lamouri, improved user experience by making it faster and easier to consume web content (Lamouri p.1).

Regarding claim 3, TikTok modified by Donoghue modified by Lamouri discloses the method of claim 2 as described above. TikTok further discloses: playing the first music sample while displaying the at least one sample video image (Lamouri p.1, 0:59: music is auto-played while the other animated user videos are shown).

Regarding claim 4, TikTok modified by Donoghue modified by Lamouri discloses the method of claim 1 as described above. TikTok further discloses: wherein each of the at least one video features at least a portion of the first music sample (0:59: the played videos show various videos featuring the selected song based on the 0:53 “sounds” search).

Regarding claim 5, TikTok modified by Donoghue modified by Lamouri discloses the method of claim 1 as described above. TikTok modified by Donoghue modified by Lamouri further discloses: wherein the receiving information indicative of at least one video comprises receiving information indicative of a second order of priority associated with the at least one video (TikTok is known to sort videos by popularity; see also Donoghue 0008; fig.10: 1051, 0100-101 as described above, i.e., the combination of the teaching to sort by popularity being combinable with the various sorted lists of TikTok).

Regarding claim 6, TikTok modified by Donoghue modified by Lamouri discloses the method of claim 5 as described above. TikTok modified by Donoghue modified by Lamouri further discloses: wherein the displaying the at least one sample video image based on the information indicative of the at least one video comprises displaying the at least one sample video image in an order based on the second order of priority (TikTok 0:59, Donoghue 008, fig.10:1051, 0100-101).

Regarding claim 7, TikTok modified by Donoghue modified by Lamouri discloses the method of claim 1 as described above. TikTok further discloses: wherein each of the at least one sample video image comprises a frame of a corresponding video among the at least one video (0:59).

Regarding claim 9, TikTok modified by Donoghue modified by Lamouri discloses the method of claim 1 as described above. TikTok further discloses: receiving a second user input indicative of a selection of a second image among the plurality of images, the second image corresponding to a second music sample among the plurality of music samples (1:00-1:08: using the back button to navigate to the search results page where the user may then select a second sample image during normal usage); and
displaying one or more sample video images associated with the second music sample while causing the at least one sample video image associated with the first music sample to disappear (0:57: a second sample and associated videos would be displayed similar to the first while replacing the first).

Regarding claim 10, TikTok discloses: a system, comprising:
at least one database comprising a plurality of music samples and a plurality of images, wherein each of the plurality of images corresponds to one of the plurality of music samples (0:57-59 shows networked search and retrieval of a large body of music samples and associated user-created content, hence, a searchable body of data, hence, an electronic cloud-hosted database); and
at least one computing device in communication with the at least one database (0:57-59: end user smartphone) comprising at least one processor, and at least one memory communicatively coupled to the at least one processor and storing instructions that upon execution by the at least one processor to cause the system to perform operations (0:57-59: smartphones are known in the art to be computing devices comprising a processor executing apps stored in memory) comprising:
sorting, in a first order of priority, the plurality of music samples (0:57 shows a plurality of samples being sorted for display);
sending, to a user device, information indicative of the plurality of images corresponding to the plurality of music samples (0:57: the search results including thumbnails are presented);
receiving, from the user device, an indication to send information indicative of at least one video associated with a music sample among the plurality of music samples (0:57-59: a user tap selecting a music sample is received, hence, the information indicative of a user’s desire to browse associated videos, the information indicating the associated videos), wherein the music sample is selected in response to receiving user input indicative of a selection of an image among the plurality of images that corresponds to the music sample (0:57-59); and
sending, to the user device, at least one sample video image for display of the at least one sample video image on a same interface where the plurality of images corresponding to the plurality of music samples are displayed (0:57-59 shows the sample videos are displayed in the sound browser interface, i.e., the interface consisting of multiple screens), wherein each of the at least one sample video image corresponds to a video among the at least one video associated with the music sample (0:59).
TikTok does not expressly disclose: wherein the information is information indicative of the first order of priority for display of the plurality of images in an order based on the first order of priority on the user device; wherein the receiving user input indicative of a selection of an image comprises receiving an instruction to play the first music sample.
Donoghue discloses: wherein the information is information indicative of the first order of priority for display of a plurality of images in an order based on a first order of priority on the user device (0008; fig.10: 1051, 0100-101).
It would have been obvious before the effective filing date to a person of ordinary skill in the art to modify the method of TikTok by incorporating the popularity ranking technique of Donoghue. Both concern the art of streaming content distribution, and the incorporation would have, according to Donoghue, improved user experience by allowing for real-time feedback on media consumption patterns so as to better enable users to select media based on popularity (0004).
TikTok modified by Donoghue does not disclose the remaining limitation.
However, the use of autoplay when browsing to a page is known. In particular, Lamouri in Chromium blog discloses that autoplaying some content after receiving user selection makes it faster and easier to consume web content. That is, Lamouri discloses: wherein the receiving a first user input indicative of a selection of an item comprises receiving an instruction to play a first music (Lamouri p.1 par.2 discloses that when a user indicates “interest in the media”, autoplay can be implemented, with user interest being linked with “the user tapped on clicked somewhere on the site during browsing” (p.3, “Sumary”,par.3), hence, the combination with TikTok yielding a system where autoplay occurs after the user indicates interest in the media, i.e. where autoplay is initiated on the 0:59 page when the user selects a media, hence, the tap being an instruction to play the first music sample).
It would have been obvious before the effective filing date to a person of ordinary skill in the art to modify the method of TikTok modified by Donoghue by incorporating the autoplay feature of Lamouri. Both concern the art of online content distribution, and the incorporation would have, according to Lamouri, improved user experience by making it faster and easier to consume web content (Lamouri p.1).

Regarding claim 11, TikTok modified by Donoghue modified by Lamouri discloses the method of claim 10 as described above. TikTok further discloses: wherein the receiving, from the user device, an indication to send the information indicative of at least one video associated with an image comprises:
determining that playback of the music sample of the plurality of music samples that corresponds to the image has been initiated on the user device (0:57-59: tap selection of search results page; Lamouri p.1: autoplay).

Regarding claim 12, TikTok modified by Donoghue modified by Lamouri discloses the method of claim 10 as described above. TikTok modified by Donoghue modified by Lamouri further discloses: wherein the sorting, in the first order of priority, a plurality of music samples comprises: determining a popularity associated with each of the plurality of music samples; and ranking, from a highest popularity to a lowest popularity, each of the plurality of music samples (Donoghue 0008; fig.10: 1051, 0100-101).

Regarding claim 13, TikTok modified by Donoghue modified by Lamouri discloses the method of claim 10 as described above. TikTok modified by Donoghue further discloses: sorting, in a second order of priority, the at least one video; and sending, to the user device, information indicative of the second order of priority (TikTok sorts videos by popularity; furthermore, Donoghue 0008; fig.10: 1051, 0100-101 as described above).

Regarding claim 14, TikTok modified by Donoghue modified by Lamouri discloses the method of claim 13 as described above. TikTok modified by Donoghue modified by Lamouri further discloses: wherein sorting, in the second order of priority, the at least one video comprises at least one of: determining a time of creation associated with each of the at least one video; determining a popularity associated with each of the at least one video; or determining a creator associated with each of the at least one video (Donoghue 0008; fig.10: 1051, 0100-101: determination of popularity).

Regarding claim 15, TikTok modified by Donoghue modified by Lamouri discloses the method of claim 10 as described above. TikTok further discloses: wherein each of the at least one sample video image comprises a frame of a corresponding video among the at least one video (0:59 shows animated images comprising frames of the user-submitted content).

Claims 16-22 recite devices analogous to the methods of claims 1-8 and are hence rejected under the same rationale.
Response to Arguments
	In the remarks, the following arguments were made:
	1. Garcia is not prior art due to common assignee.
	Examiner thanks Applicant for pointing this out and for drawing attention to the common assignee of TikTok.
	2. TikTok does not disclose the limitations directed to “receiving a first user input …” and “displaying at least one sample video …” as claimed because: TikTok does not disclose the receiving of an instruction to play the first music sample, and displaying the at least one sample video on the same interface where the plurality of images corresponding to the plurality of music samples are displayed, as claimed, in particular because: claim 1 requires the selection of a first image and displaying sample videos on a same interface, while TikTok discloses redirecting to another page, and not on a same interface.
	Examiner respectfully disagrees, as the word “interface” in the art is not restricted to a single page, or a simultaneous display, but rather potentially to the totality of the application. For example, graphical user interface refers to the totality of a graphical application, possibly including the operating system, and not merely a single screen.
Examiner appreciates Applicant’s description of the differences between the intended scope as well as citations of support in the Specifications. Incorporating clarifying language, e.g., explicitly reciting same page, “simultaneously”, “without navigation away from the page”, etc., will overcome the art of record.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Darby (US 9880730 B2) discloses a video browsing interface featuring autoplay (col.12: 3-20), related videos (fig.2A-B).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIANG LI whose telephone number is (303)297-4263.  The examiner can normally be reached on Monday through Friday, 6:30a-11:30a 2:30p-5:00p MT (8:30a-1:30p 4:30p-7:00p ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Jennifer Welch, can be reached on (571)272-7212.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
[AltContent: textbox (/LIANG LI/
Examiner Art Unit 2143)]